                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ABRAHAM GRANT                                                                  PLAINTIFF
ADC #128147

v.                              Case No. 5:18-cv-00243-KGB

RICHARD L. PROCTOR                                                             DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Abraham Grant’s complaint is dismissed without prejudice.

       It is so adjudged this 2nd day of April, 2019.

                                                            ___________________________
                                                             Kristine G. Baker
                                                             United States District Judge
